                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                            CASE NO. 4:20-CR-111-D

UNITED STATES OF AMERICA                 )
                                         )   ORDER GRANTING
                                         )   DEFENDANT'S MOTION TO
      V.                                 )   SEAL
                                         )
                                         )
SHELLEY PHILLIPS BANDY                   )

      This matter comes before. the Court on the motion of Defendant Shelley

Phillips Bandy to seal her sentencing memorandum and exhibits (DE 37). Having

considered the motion and other matters of record, the Court finds that sealing is

necessary to give effect to Local Criminal Rule 32.2(j), and therefore the motion to

seal should be GRANTED. Docket Entry 37 and its attachments shall remain

under seal.

      IT IS SO ORDERED.

      This the U day of August, 2021.



                                       JAMES C. DEVER III
                                       United States District Judge




       Case 4:20-cr-00111-D Document 39 Filed 08/23/21 Page 1 of 1
